Title: To Alexander Hamilton from John Smith Brookes, 31 December 1799
From: Brookes, John Smith
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro, Decr. 31. 1799
          
          At the request of my Brother Major Benjamin Brookes, I enclose you the certificate of Doctr Beanes, his attending physician.
          The Majr. has desired me to assure you, that he feels anxious, and will set out for Head-quarters, the moment his health will permit; at present, he is extremely ill, and so dibilitated, that, he cannot for a moment quit his bed, out of which he has not been, only when assisted, for more than fifteen days. I forebode with painful sensations the event of his tedious illness; a constitution naturally strong, has I fear, in the vigour of its age, suffered irreparable damage by the fatigues and exposures consequent to the life of an active soldier.
          With considerations of respect I am Sir Your Ob. Servt
          
            John Smith Brookes
          
        